 


109 HR 1312 IH: Assault Weapons Ban and Law Enforcement Protection Act of 2005
U.S. House of Representatives
2005-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1312 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2005 
Mrs. McCarthy introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To reauthorize the assault weapons ban, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Assault Weapons Ban and Law Enforcement Protection Act of 2005. 
2.Reinstatement for 10 years of repealed criminal provisions relating to assault weapons and large capacity ammunition feeding devices 
(a)Reinstatement of provisions wholly repealedParagraphs (30) and (31) of section 921(a), subsections (v) and (w) and Appendix A of section 922, and the last 2 sentences of section 923(i) of title 18, United States Code, as in effect just before the repeal made by section 110105(2) of the Violent Crime Control and Law Enforcement Act of 1994, are hereby enacted into law. 
(b)Reinstatement of provisions partially repealedSection 924 of title 18, United States Code, is amended— 
(1)in subsection (a)(1), by striking subparagraph (B) and inserting the following: 
 
(B)knowingly violates subsection (a)(4), (f), (k), (r), (v), or (w) of section 922;; and 
(2)in subsection (c)(1)(B), by striking clause (i) and inserting the following: 
 
(i)is a short-barreled rifle, short-barreled shotgun, or semiautomatic assault weapon, the person shall be sentenced to a term of imprisonment of not less than 10 years; or. 
3.Definitions 
(a)In generalSection 921(a)(30) of title 18, United States Code, as added by section 2(a) of this Act, is amended to read as follows: 
 
(30)The term semiautomatic assault weapon means any of the following: 
(A)The following rifles or copies or duplicates thereof: 
(i)AK, AKM, AKS, AK–47, AK–74, ARM, MAK90, Misr, NHM 90, NHM 91, SA 85, SA 93, VEPR; 
(ii)AR–10; 
(iii)AR–15, Bushmaster XM15, Armalite M15, or Olympic Arms PCR; 
(iv)AR70; 
(v)Calico Liberty; 
(vi)Dragunov SVD Sniper Rifle or Dragunov SVU; 
(vii)Fabrique National FN/FAL, FN/LAR, or FNC; 
(viii)Hi-Point Carbine; 
(ix)HK–91, HK–93, HK–94, or HK–PSG–1; 
(x)Kel-Tec Sub Rifle; 
(xi)M1 Carbine; 
(xii)Saiga; 
(xiii)SAR–8, SAR–4800; 
(xiv)SKS with detachable magazine; 
(xv)SLG 95; 
(xvi)SLR 95 or 96; 
(xvii)Steyr AUG; 
(xviii)Sturm, Ruger Mini–14; 
(xix)Tavor; 
(xx)Thompson 1927, Thompson M1, or Thompson 1927 Commando; or 
(xxi)Uzi, Galil and Uzi Sporter, Galil Sporter, or Galil Sniper Rifle (Galatz). 
(B)The following pistols or copies or duplicates thereof: 
(i)Calico M–110; 
(ii)MAC–10, MAC–11, or MPA3; 
(iii)Olympic Arms OA; 
(iv)TEC–9, TEC–DC9, TEC–22 Scorpion, or AB–10; or 
(v)Uzi. 
(C)The following shotguns or copies or duplicates thereof: 
(i)Armscor 30 BG; 
(ii)SPAS 12 or LAW 12; 
(iii)Striker 12; or 
(iv)Streetsweeper. 
(D)A semiautomatic rifle that has an ability to accept a detachable magazine, and that has— 
(i)a folding or telescoping stock; 
(ii)a threaded barrel; 
(iii)a pistol grip; 
(iv)a forward grip; or 
(v)a barrel shroud. 
(E) 
(i)Except as provided in clause (ii), a semiautomatic rifle that has a fixed magazine with the capacity to accept more than 10 rounds. 
(ii)Clause (i) shall not apply to an attached tubular device designed to accept, and capable of operating only with, .22 caliber rimfire ammunition. 
(F)A semiautomatic pistol that has the ability to accept a detachable magazine, and has— 
(i)a second pistol grip; 
(ii)a threaded barrel; 
(iii)a barrel shroud; or 
(iv)the capacity to accept a detachable magazine at a location outside of the pistol grip. 
(G)A semiautomatic pistol with a fixed magazine that has the capacity to accept more than 10 rounds. 
(H)A semiautomatic shotgun that has— 
(i)a folding or telescoping stock; 
(ii)a pistol grip; 
(iii)the ability to accept a detachable magazine; or 
(iv)a fixed magazine capacity of more than 5 rounds. 
(I)A shotgun with a revolving cylinder. 
(J)A frame or receiver that is identical to, or based substantially on the frame or receiver of, a firearm described in any of subparagraphs (A) through (I) or (L). 
(K)A conversion kit. 
(L)A semiautomatic rifle or shotgun originally designed for military or law enforcement use, or a firearm based on the design of such a firearm, that is not particularly suitable for sporting purposes, as determined by the Attorney General. In making the determination, there shall be a rebuttable presumption that a firearm procured for use by the United States military or any Federal law enforcement agency is not particularly suitable for sporting purposes, and a firearm shall not be determined to be particularly suitable for sporting purposes solely because the firearm is suitable for use in a sporting event.. 
(b)Related definitionsSection 921(a) of such title is amended by adding at the end the following: 
 
(36)Barrel shroudThe term barrel shroud means a shroud that is attached to, or partially or completely encircles, the barrel of a firearm so that the shroud protects the user of the firearm from heat generated by the barrel, but does not include a slide that encloses the barrel, and does not include an extension of the stock along the bottom of the barrel which does not encircle or substantially encircle the barrel. 
(37)Conversion kitThe term conversion kit means any part or combination of parts designed and intended for use in converting a firearm into a semiautomatic assault weapon, and any combination of parts from which a semiautomatic assault weapon can be assembled if the parts are in the possession or under the control of a person. 
(38)Detachable magazineThe term detachable magazine means an ammunition feeding device that can readily be inserted into a firearm. 
(39)Fixed magazineThe term fixed magazine means an ammunition feeding device contained in, or permanently attached to, a firearm. 
(40)Folding or telescoping stockThe term folding or telescoping stock means a stock that folds, telescopes, or otherwise operates to reduce the length, size, or any other dimension, or otherwise enhances the concealability, of a firearm. 
(41)Forward gripThe term forward grip means a grip located forward of the trigger that functions as a pistol grip. 
(42)Pistol gripThe term pistol grip means a grip, a thumbhole stock, or any other characteristic that can function as a grip. 
(43)Threaded barrelThe term threaded barrel means a feature or characteristic that is designed in such a manner to allow for the attachment of a firearm as defined in section 5845(a) of the National Firearms Act (26 U.S.C. 5845(a)).. 
4.Grandfather provisionSection 922(v)(2) of title 18, United States Code, as added by section 2(a) of this Act, is amended— 
(1)by inserting (A) after (2); and 
(2)by adding after and below the end the following: 
 
(B)Paragraph (1) shall not apply to any firearm the possession or transfer of which would (but for this subparagraph) be unlawful by reason of this subsection, and which is otherwise lawfully possessed on the date of the enactment of this subparagraph.. 
5.Repeal of certain exemptionsSection 922(v)(3) of title 18, United States Code, as added by section 2(a) of this Act, is amended by striking (3) and all that follows through the 1st sentence and inserting the following: 
 
(3)Paragraph (1) shall not apply to any firearm that— 
(A)is manually operated by bolt, pump, level, or slide action; 
(B)has been rendered permanently inoperable; or 
(C)is an antique firearm.. 
6.Requiring background checks for the transfer of lawfully possessed semiautomatic assault weaponsSection 922(v) of title 18, United States Code, as added by section 2(a) of this Act, is amended by adding at the end the following: 
 
(5)It shall be unlawful for any person to transfer a semiautomatic assault weapon to which paragraph (1) does not apply, except through— 
(A)a licensed dealer, and for purposes of subsection (t) in the case of such a transfer, the weapon shall be considered to be transferred from the business inventory of the licensed dealer and the dealer shall be considered to be the transferor; or 
(B)a State or local law enforcement agency if the transfer is made in accordance with the procedures provided for in subsection (t) of this section and section 923(g). 
(6)The Attorney General shall establish and maintain, in a timely manner, a record of the make, model, and date of manufacture of any semiautomatic assault weapon which the Attorney General is made aware has been used in relation to a crime under Federal or State law, and the nature and circumstances of the crime involved, including the outcome of relevant criminal investigations and proceedings. The Attorney General shall annually submit the record to the Congress and make the record available to the general public.. 
7.Strengthening the ban on the possession or transfer of a large capacity ammunition feeding device 
(a)Ban on transfer of semiautomatic assault weapon with large capacity ammunition feeding device 
(1)In generalSection 922 of title 18, United States Code, is amended by inserting after subsection (y) the following: 
 
(z)It shall be unlawful for any person to transfer any assault weapon with a large capacity ammunition feeding device.. 
(2)PenaltiesSection 924(a) of such title is amended by adding at the end the following: 
 
(8)Whoever knowingly violates section 922(z) shall be fined under this title, imprisoned not more than 10 years, or both.. 
(b)Certification requirement 
(1)In generalSection 922(w) of such title, as added by section 2(a) of this Act, is amended— 
(A)in paragraph (3)— 
(i)by adding or at the end of subparagraph (B); and 
(ii)by striking subparagraph (C) and redesignating subparagraph (D) as subparagraph (C); and 
(B)by striking paragraph (4) and inserting the following: 
 
(4)It shall be unlawful for a licensed manufacturer, licensed importer, or licensed dealer who transfers a large capacity ammunition feeding device that was manufactured on or before the date of the enactment of this subsection, to fail to certify to the Attorney General before the end of the 60-day period that begins with the date of the transfer, in accordance with regulations prescribed by the Attorney General, that the device was manufactured on or before the date of the enactment of this subsection.. 
(2)PenaltiesSection 924(a) of such title, as amended by subsection (a)(2) of this section, is amended by adding at the end the following: 
 
(9)Whoever knowingly violates section 922(w)(4) shall be fined under this title, imprisoned not more than 5 years, or both.. 
8.Unlawful weapons transfers to juvenilesSection 922(x) of title 18, United States Code, is amended— 
(1)in paragraph (1)— 
(A)in subparagraph (B), by striking the period and inserting a semicolon; and 
(B)by adding at the end the following: 
 
(C)a semiautomatic assault weapon; or 
(D)a large capacity ammunition feeding device.; and 
(2)in paragraph (2)— 
(A)in subparagraph (B), by striking the period and inserting a semicolon; and 
(B)by adding at the end the following: 
 
(C)a semiautomatic assault weapon; or 
(D)a large capacity ammunition feeding device.. 
9.Ban on importation of large capacity ammunition feeding device 
(a)In generalSection 922(w) of title 18, United States Code, as added by section 2(a) of this Act, is amended— 
(1)in paragraph (1), by striking (1) Except as provided in paragraph (2) and inserting (1)(A) Except as provided in subparagraph (B); 
(2)in paragraph (2), by striking (2) Paragraph (1) and inserting (B) Subparagraph (A); and 
(3)by inserting before paragraph (3) the following: 
 
(2)It shall be unlawful for any person to import or bring into the United States a large capacity ammunition feeding device.. 
(b)Conforming amendmentSection 921(a)(31)(A) of such title, as added by section 2(a) of this Act, is amended by striking manufactured after the date of enactment of the Violent Crime Control and Law Enforcement Act of 1994. 
 
